USDC SDNY

DOCUMENT ELECTRONICALLY
FILED G | N A L

DOC#:
DATE FILED: ©-25-2\
Probation Form No. 35 Report and Order Terminating Probation /
(1/92) Supervised Release
Prior to Original Expiration Date

 

UNITED STATES DISTRICT COURT
for the
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
V. Docket No. 20CR41 (ALC)
Stanley Downey
On July 18, 2019, the above named was placed on Supervised Release for a period of Three
(3) Years’. He has complied with the rules and regulations of Supervised Release and we believe

that a reduction in supervision is warranted. It is accordingly recommended that Stanley Downey’s
Supervised Release be reduced by one (1) year.

 

 

 

by
Lisa Faro
U.S. Probation Officer Specialist
ORDER OF THE COURT

Pursuant to the above report, it is ordered that Stanley Downey be a granted a one (1) year
reduction in his Supervised Release term with a new maximum expiration date of July 17, 2021.

aN : | |
Date this 2 D day of W\ An , 20 2\

Honorable Andrew L. Carter Jr.
USS. District Judge .

 

 

 

 
